Third District Court of Appeal
                               State of Florida

                          Opinion filed October 8, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D13-2769
                         Lower Tribunal No. 05-22072
                             ________________


              Magic Tinting Window & Car Alarm, Inc.,
                                    Appellant,

                                        vs.

                     Scottsdale Insurance Company,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Lisa S. Walsh,
Judge.

     Stabinski & Funt, P.A., and Todd J. Stabinski, for appellant.

      Conroy, Simberg, Ganon, Krevans, Abel, Lurvey, Morrow, & Schefer, P.A.,
and Hinda Klein and Thomas Regnier (Hollywood), for appellee.


Before ROTHENBERG, LOGUE and SCALES, JJ.

     SCALES, J.
      This case is before us on Scottsdale Insurance Company’s (Scottsdale)

amended motion for appellate attorney fees filed pursuant to Florida Rule of

Appellate Procedure 9.400. Scottsdale’s claim for fees is based upon section

768.79, Florida Statutes (2013) (Florida’s “Offer of judgment and demand for

judgment” statute); Scottsdale served a proposal for settlement on Magic Tinting

Window & Car Alarm, Inc. (Magic Tinting) on or about March 21, 2006.

      Scottsdale prevailed below and obtained a final judgment in its favor on

October 2, 2013. Magic Tinting filed its notice of appeal of the final judgment

with this court on October 29, 2013.        Before any briefing, Magic Tinting

voluntarily dismissed its appeal on August 18, 2014.

      We deny Scottsdale’s amended motion for appellate attorney fees. See

Sanchez v. State Farm Fla. Ins. Co., 997 So. 2d 1209, 1209 (Fla. 3d DCA 2008)

(denying motion for appellate attorney fees when appellate record reflected “de

minimis” activity).1

      Motion denied.

      ROTHENBERG, J., concurs.



1 On the basis of Sanchez, we are constrained to deny Scottsdale’s amended motion
for appellate attorney fees. If we were writing on a clean slate, however, we would
grant Scottsdale’s motion for fees consistent with Chief Judge Shepherd’s dissent
in Sanchez and our sister courts’ conclusions in Braxton v. Grabowski, 125 So. 3d
936 (Fla. 2d DCA 2013), and First Real Estate, LLC v. Grant, 88 So. 3d 1073 (Fla.
1st DCA 2012).

                                        2
     LOGUE, J., concurring.

     I would simply deny Scottsdale’s amended motion for appellate attorney

fees. See Sanchez v. State Farm Fla. Ins. Co., 997 So. 2d 1209 (Fla. 3d DCA

2008).




                                    3